09-1970-ag
         Wang-Zhang v. Holder
                                                                                       BIA
                                                                                  Weisel, IJ
                                                                               A094 797 923
                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 10 th day of March, two thousand ten.
 5
 6       PRESENT:
 7                ROBERT D. SACK,
 8                REENA RAGGI,
 9                GERARD E. LYNCH,
10                   Circuit Judges.
11       _______________________________________
12
13       HUI ZHEN WANG-ZHANG, ALSO KNOWN AS
14       HUI ZHEN WANG,
15                Petitioner,
16
17                          v.                                  09-1970-ag
18                                                              NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       ______________________________________
23
24       FOR PETITIONER:                 Henry Zhang, Zhang & Associates,
25                                       P.C., New York, New York.
26
27       FOR RESPONDENT:                 Tony West, Assistant Attorney
28                                       General; Terri J. Scadron, Assistant
29                                       Director; Greg D. Mack, Senior
30                                       Litigation Counsel, Office of
1                              Immigration Litigation, Civil
2                              Division; Heather S. Navarro, Law
3                              Clerk, United States Department of
4                              Justice, Washington, D.C.
5
6           UPON DUE CONSIDERATION of this petition for review of a

7    Board of Immigration Appeals (“BIA”) decision, it is hereby

8    ORDERED, ADJUDGED, AND DECREED that the petition for review

9    is DENIED.

10          Petitioner Hui Zhen Wang-Zhang, a native and citizen of

11   the People’s Republic of China, seeks review of an April 14,

12   2009, order of the BIA affirming the June 14, 2007, decision

13   of Immigration Judge (“IJ”) Robert D. Weisel denying her

14   application for asylum, withholding of removal, and relief

15   under the Convention Against Torture (“CAT”).     In re Hui

16   Zhen Wang-Zhang, No. A094 797 923 (B.I.A. Apr. 14, 2009),

17   aff’g No. A094 797 923 (Immig. Ct. N.Y. City Jun. 14, 2007).

18   We assume the parties’ familiarity with the underlying facts

19   and procedural history of this case.

20          We review the decision of the IJ as supplemented by the

21   BIA.     Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir.

22   2005).     The applicable standards of review are well-

23   established.     See 8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin

24   v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008).

25          Substantial evidence supports the IJ's adverse

                                     2
1    credibility determination.   The IJ found Wang-Zhang not

2    credible because: (1) although she testified that she was

3    required to report to the public security bureau on three to

4    four occasions, neither her asylum application nor her

5    mother’s letter made any such assertion; (2) although she

6    testified that the police came to her home to ensure she was

7    not practicing Christianity, her asylum application

8    contained no such allegation; and (3) her testimony that her

9    parents were able to continue practicing Christianity

10   despite continued police visits to her home was implausible.

11   Wang-Zhang does not challenge these latter two

12   discrepancies, which stand as valid bases for the IJ’s

13   adverse credibility determination.   See Biao Yang v.

14   Gonzales, 496 F.3d 268, 273 (2d Cir. 2007). 1

15       Wang-Zhang argues that she adequately explained the

16   discrepancy regarding whether she reported to the public

17   security bureau.   Although she asserts that the

18   inconsistency was “nothing more than a misunderstanding in

19   the semantics of the questions posed by the attorney for the


            1
             The IJ also noted other inconsistencies in Wang-
       Zhang's testimony. Because he found these discrepancies
       "not significant," and appears not to have based his
       credibility finding on them, we regard them as immaterial
       for purposes of this petition.

                                   3
1    Department of Homeland Security,” a reasonable factfinder

2    would not have been compelled to credit this explanation.

3    See Majidi v. Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005);

4    see also Siewe v. Gonzales, 480 F.3d 160, 167-68 (2d Cir.

5    2007).

6        In light of Wang-Zhang’s inconsistent and implausible

7    testimony, substantial evidence supports the IJ’s adverse

8    credibility determination.   See 8 U.S.C.

9    § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 167.

10   Inasmuch as Wang-Zhang was unable to meet her burden for

11   asylum, she necessarily failed to meet the higher burden

12   required for withholding of removal.     See Paul v. Gonzales,

13   444 F.3d 148, 156 (2d Cir. 2006).

14       Although Wang-Zhang sets forth the standard for CAT

15   relief in her brief before this Court, she does not

16   challenge the basis of the IJ’s denial of CAT relief – that

17   she did not testify that she would be subject to anything

18   amounting to torture – or otherwise argue that any evidence

19   established a likelihood of torture upon return to China.

20   Accordingly, any challenge to the agency’s denial of CAT

21   relief should be deemed waived.     See Yueqing Zhang v.

22   Gonzales, 426 F.3d 540, 541 n.1, 545 n.7 (2d Cir. 2005).


                                   4
1       For the foregoing reasons, the petition for review is

2   DENIED.   Having completed our review, we DISMISS the

3   petitioner's pending motion for a stay of removal as moot.
4
5                               FOR THE COURT:
6                               Catherine O’Hagan Wolfe, Clerk
7
8
9




                                  5